Citation Nr: 1743876	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left foot disability.

2. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006, during the Gulf War Era.  He was awarded the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A copy of the transcript of that hearing is of record.

In March 2016, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. The most probative evidence of record does not support the conclusion that the Veteran's right hip disability, diagnosed to include osteoarthritis, was caused or aggravated by his service-connected left foot disability.

2. The Veteran is not shown to have a current diagnosis of CFS.





CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right hip disability, diagnosed to include ostearthritis, to include as secondary to the service-connected left foot disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for CFS, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.317, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a) and any arthritis disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303 (b) or presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's claimed CFS is not such a chronic condition.

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Compensation may be paid to any Persian Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317 (b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a)(2)(i).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Without evidence of a diagnosis of a current disability, there can be no claim for service connection.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  Reasonable doubt concerning any matter material to the determination is resolved in the Appellant's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Right Hip Osteoarthritis

While the Veteran has been diagnosed with osteoarthritis of the right hip, he does not assert that he incurred such during active service or that he has experienced right hip symptoms continuously from the time of service to the present, or that he had such arthritis manifested within one year of separation from service. 

Rather, in his October 2011 Substantive Appeal the Veteran asserted that his constant pain in left foot, a service-connected disability, has caused him to limp and his continued limp over time caused his right hip joint to wear out its cartilage in an abnormal way and develop arthritis.  During his March 2016 Board hearing, the Veteran reported that he first noticed problems with his right hip in 2010.  

The Veteran's VA treatment records dated during the appellate period include numerous instances of treatment for his service-connected left foot disability, as well as his complaints of right hip pain.
 
The first element of secondary service connection, a current disability, is met.  The Veteran was diagnosed with right hip ostearthritis on VA examination in May 2017.  However, the second element of secondary service connection, that the current disability was either proximately caused by or proximately aggravated by a service-connected disability, is not met.  38 C.F.R. § 3.310 (a).  

On VA examination in May 2017, the Veteran attributed his right hip osteoarthritis to his service-connected left foot disability.  The examiner, subsequent to physical examination and review of the Veteran's pertinent medical history, opined that the Veteran's right hip osteoarthritis was not proximately caused by his service-connected left foot disability, and reasoned that the medical literature does not support a clear causative mechanism between left foot pathology and an over-use type of right hip injury.  The examiner also opined that the Veteran's right hip osteoarthritis was not proximately aggravated by his service-connected left foot 


disability and reasoned that the Veteran's residual left foot function, while imperfect, was still within the functional range and unlikely to cause a right hip pathologic process.  

The VA examiner offered a reasonable medical basis for their conclusion that the Veteran's right hip osteoarthritis was related on a secondary basis to his service-connected left foot disability.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of the examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran is competent to report his left foot symptoms, including his altered gait, as well as recollection as to what he had been told by any treatment provider about the over-use of his right hip joint.  See Layno, 6 Vet. App. 465, 467-69.  There is no evidence that the Veteran is not credible.  However, to the extent that the Veteran purports to offer evidence that his right hip osteoarthritis is related on a secondary basis to his service-connected left foot disability, the Board finds that such statements are not competent, as the etiology of this disability is a complex medical question.  There is no evidence that he has the requisite medical expertise or training to opine as to such a relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  His lay statements as to such a relationship thus lack probative value, as they are not competent.  In this regard, the Board places greater probative weight on the opinion of the VA examiner, given his medical training.

In sum, there is no probative evidence showing that the Veteran's right hip osteoarthritis was caused or aggravated by his service-connected left foot disability.  The evidence in this case is thus not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim of entitlement to service connection for a right hip disability, diagnosed to include osteoarthritis, to include as secondary to the service-connected left foot disability; the claim must be denied.


Chronic Fatigue Syndrome

In his October 2011 Substantive Appeal, the Veteran reported that he had experienced strong feelings of fatigue since separation from service, and that he had many symptoms of what has become to be known as Gulf War Syndrome, the primary symptom being CFS.  He reported that he had undergone studies with the University of California and had been diagnosed with CFS, and asserted that he had been exposed to environmental hazards.  During his September 2015 Board hearing, the Veteran asserted that his fatigue started six years prior to his separation from service, and that he did not seek in-service treatment for his fatigue.  The Veteran acknowledged that he had not been diagnosed with CFS, and that his "test do not show anything" when he seeks treatment for his fatigue.

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of sleep disturbance or CFS.  During numerous instances of Reports of Medical History, the Veteran specifically denied frequent trouble sleeping.  

VA treatment records dated in December 2009 indicate that the Veteran complained of fatigue.  During an April 2010 VA psychiatric examination, conducted by a private provider, the Veteran complained of fatigue due to his inability to sleep normally, with trouble sleeping since 1991, and was diagnosed with posttraumatic stress disorder, for which the Veteran is already service-connected, and dysthymic disorder.  During VA treatment for his obstructive sleep apnea, the Veteran complained that he removed his continuous positive airway pressure (CPAP) machine after a few hours due to his inability to sleep and reported that he used prescription medication to sleep.  During numerous instances of VA psychiatric treatment, the Veteran reported difficulty sleeping and fatigue.  

The Veteran underwent VA examination in May 2017.  The examiner determined that the Veteran did not have CFS.  The Veteran complained that he never felt well-rested, no matter how much sleep he had.  He noted that he had been diagnosed with obstructive sleep apnea that required CPAP use, and admitted non-compliance with the same.  The Veteran reported his depression.  The examiner reported that other pertinent signs and symptoms included the Veteran's morbid obesity.  The examiner concluded that the Veteran had a clear and specific diagnosis, as his recurrent fatigue was associated with his noncompliance with CPAP use and history of obstructive sleep apnea, and that his lack of energy to participate in daily activity was directly related to his depression.  The examiner reported that the Veteran's morbid obesity made daily activity more cumbersome and difficult, contributing to a cycle of fatigue and lack of energy.  The examiner noted the University of California studies in which the Veteran participated and opined that if the Veteran truly had a less effective function of mitochondria then his lack of energy would be constant rather than intermittent.  

The VA examiner offered a reasonable medical basis for his conclusion that the Veteran did not have CFS and that his symptoms were attributed to his obstructive sleep apnea and depression.  Absent competent and credible evidence to the contrary, the Board is not in a position to further question the results of the examination.  See Colvin, 1 Vet. App. 171.

The Veteran has submitted evidence from the University of California studies in which he participated.  It appears that he participated in two studies regarding Gulf War Veterans.  Letters from the University of California were accompanied with a newspaper article and a news release discussing Gulf War Syndrome.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, the evidence submitted by the Veteran did not contain a diagnosis of CFS or undiagnosed illness.  Thus, the medical articles submitted by the Veteran are not specific to the facts and medical history presented in his case and thereby are insufficient to establish a diagnosis of the same; and the University of California evidence thus lacks probative value in the present appeal.  As noted above, the VA examiner also addressed, and discounted, this information.

The Veteran is competent to report his in-service and post-service experiences, needing more sleep, fatigue, and lack of energy.  See Layno, 6 Vet. App. 465, 467-69.  There is no evidence that the Veteran is not credible.  However, to the extent that the Veteran purports to offer evidence of a diagnosis of the disability claimed, by his lay statements, the Board finds that such statements are not competent, as the diagnosis of CFS is a complex medical question.  Significantly, as noted above, during his September 2015 Board hearing, he acknowledged that he had not been diagnosed with CFS.  There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disability claimed, or otherwise diagnose the same based on symptoms reported or observed.  See Woehlaert, 21 Vet. App. 456.  His lay statements as to whether he has CFS or an undiagnosed illness thus lack probative value, as they are not competent.  In this regard, the Board places greater probative weight on the objective medical findings rendered on VA examination.

In sum, there is no probative evidence of a diagnosed disability, CFS or an undiagnosed illness.  See Brammer, 3 Vet. App. 223, 225; McClain, 21 Vet. App. 319, 321; Romanowsky, 26 Vet. App. 289.  As the Veteran's symptoms have been specifically attributed, during VA examination in May 2017, to his obstructive sleep apnea and depression, the pertinent regulations regarding undiagnosed illness do not apply; as such require that such must not be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (d); 38 C.F.R. § 3.317 (a)(2)(i).  The Board notes that the Veteran is already in receipt of service connection for his psychiatric disability, which is rated considering sleep impairment.  

The evidence in this case is thus not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the 


Veteran's claim of entitlement to service connection for CFS, to include as due to an undiagnosed illness; the claim must be denied.


ORDER

Service connection for a right hip disability, to include as secondary to a service-connected left foot disability, is denied.

Service connection for CFS, to include as due to an undiagnosed illness, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


